Kupferman, J. (dissenting).
The majority recognizes the constitutional and statutory presumption in favor of public access to judicial proceedings (see, Richmond Newspapers v Virginia, 448 US 555; Judiciary Law § 4), but takes refuge in two recent child protective proceedings and thus concludes that this custody proceeding should be shielded from press access.
Under the circumstances, where life has meant full-blast press and publicity for the parties involved, they cannot simply turn off the spigot of newsflow (cf., Shields v Gross, 58 NY2d 338).
For this Court to equate the parties in the instant action with those in the two child protective proceedings is, by analogy, to consider the tiger and the kitten in the same class. They both may be members of the family Felidae and, therefore, distant relatives, but the striped Asiatic carnivore (Leo tigris), the largest member of the family, is not at all like the furry mouser (Felis catus), the smallest. When one analyzes the matter this way the presumption in favor of public access becomes overwhelming.
Wallach, Nardelli and Williams, JJ., concur with Rosenberger, J. P.; Kupferman, J., dissents in a separate opinion.
Order, Supreme Court, New York County, entered November 30, 1995, reversed, in the exercise of discretion, without costs, and the application to close the courtroom granted.